Citation Nr: 1452567	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  12-04 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law



ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to November 1970.  He died in August 2012, and the appellant is his surviving spouse.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that denied the benefits sought on appeal.

In October 2012, the appellant, in her capacity as the surviving spouse, requested to be substituted as the appellant for the aforementioned appeal.  See 38 U.S.C.A. § 5121A.  The RO subsequently (in February 2013) recognized her as the appellant for the Veteran's appeal seeking a higher rating for PTSD and entitlement to TDIU.

The Board notes that, in September 2012, the appellant submitted a properly completed VA Form 21-22 formally appointing an attorney (identified on the title page) as her representative in this matter.

The Board also observes that the Veteran's July 2010 correspondence (in addition to raising the claims currently on appeal) raised a claim of entitlement to an increased rating for fracture of the right fibula (resolved by adjudication in the February 2011 RO rating decision) and also presented a notice of disagreement initiating an appeal of a prior denial of service connection for erectile dysfunction; the appeal initiated at that time was resolved with a grant of service connection for erectile dysfunction in a January 2012 RO rating decision, and that issue is no longer in appellate status.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record has revealed that further development is needed for VA to satisfy its duty to assist the appellant in developing evidence to substantiate the claims on appeal.

It appears that the Veteran's complete medical records pertinent in this matter have not been secured.  Notably, the October 2010 VA psychiatric examination report documents that the Veteran "began outpatient treatment in the private sector earlier this year because of the rapid turnover of doctors at the VA hospital.  He sees Dr. Huma Hyder every three to four months."  This information is presented amidst a summary of the Veteran's mental health treatment, and the Board takes judicial notice of the fact that information publicly available on the internet confirms that the identified provider is a psychiatrist.  Records of the indicated private psychiatric treatment are not currently available for review in the claims-file, and there is no indication that any attempt has been made for VA to obtain them.

When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See 38 C.F.R. § 3.159(c)(1); see Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, the AOJ must attempt, with the assistance of the appellant, to obtain these records and all available records of any psychiatric evaluation and treatment the Veteran received during the period for which an increased disability rating for PTSD is sought.

The outstanding records being sought in this remand may also be pertinent to the intertwined claim on appeal seeking entitlement to a TDIU during the same period of time.  Thus, the Board must defer final adjudication of the TDIU issue until the directed development has been accomplished and the evidentiary record is determined to be complete.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the appellant to identify the providers of all evaluations and/or treatment the Veteran had received for his service-connected PTSD during the period on appeal from July 2009 to August 2012, and to provide the authorizations necessary for VA to obtain all outstanding records of any such private evaluations or treatment he has received (to specifically include from Dr. Huma Hyder, identified as his private psychiatric care provider in the October 2010 VA examination report).  The AOJ should secure for the record copies of the complete clinical records of all evaluations and treatment from the providers identified.  The AOJ should ensure that the updated records of all VA treatment the Veteran received for the disabilities remaining on appeal from July 2011 until the time of his death in August 2012 are obtained.  If a private provider does not respond to a VA request for identified records sought, the appellant must be so notified, and reminded that ultimately it is her responsibility to ensure private records are received.

2.  After completion of the above and any further development suggested by the expanded record or deemed necessary, the AOJ should review the record and readjudicate the claims remaining on appeal (including the inextricably intertwined issue of entitlement to TDIU).  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case (SSOC), and afford the appellant and her attorney opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

